DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest a camera device comprising a holder including a power transmission-side coil and a camera unit including a power reception-side coil, wherein the camera unit is supported in the holder to be movable through intermediation of an elastic member, wherein the elastic member has a shape that is formed by bending both ends of a wire spring formed in a substantially annular or spiral shape in a direction perpendicular to a plate surface of the substantially annular or spiral shape so that the both ends are directed apart each other; and wherein “one end of the elastic member is connected to a central portion of a back surface of a main body of the holder while another end of the elastic member is connected to a back surface of the camera unit” as required by the claims of the instant application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior art Terane (US 2005/0041131 A1) discloses a camera unit comprising a power transmission-side coil and power reception-side coil (power supplying coil 81 and power-receiving coil 75; paragraph 00186, 0156) and a camera unit supported in the holder (Fig. 19 and paragraph 0193) but does not teach or suggest the specific configuration of the elastic members as required by the claims of the instant application. 
Prior art Clearman (US 2019/0369466 A1) discloses an image shooting device comprising a camera unit and holder (camera 200 and “camera mount,” respectively; paragraph 0034-0035) wherein the camera unit is supported in the holder as to be movable through intermediation of spherical-surface portions (paragraph 0037-0038), but does not teach or suggest wherein one end of the elastic member is connected to a central portion of a back surface of a main body of the holder while another end of the elastic member is connected to a back surface of the camera unit as required by the claims of the instant application. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696